Citation Nr: 0605864	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for peripheral neuropathy of right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had recognized service from April 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO granted service 
connection for peripheral neuropathy of the right lower 
extremity and the left lower extremity and assigned each a 
10 percent evaluation, effective February 20, 2002.  

In a March 2005 rating decision, the RO granted 20 percent 
evaluations for the peripheral neuropathy of the right and 
left lower extremities, effective February 20, 2002.  While 
increased evaluations were granted, these are not the maximum 
evaluations for the disabilities, and thus the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

The Board remanded these claims in May 2004 and again in 
August 2005 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is 
manifested by no more than moderate incomplete paralysis.

2.  Peripheral neuropathy of the left lower extremity is 
manifested by no more than moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).

2.  The criteria for an initial evaluation in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  The Board will not go into 
whether the letter informed the veteran of the evidence 
necessary to substantiate his claim, as it is clear he has 
actual knowledge.  For example, he states that the service-
connected disabilities are worse than the current evaluations 
contemplate.  That statement, if true, would substantiate his 
claims for increase.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence.  Supplemental statements 
of the case were issued in September 2004 and October 2005, 
which gave him 60 days to submit additional evidence.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records, and the veteran has submitted 
private medical records.  VA has provided the veteran with 
examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran contends that peripheral neuropathy of the lower 
extremities warrants higher evaluations.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
peripheral neuropathy of the right and left lower 
extremities.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

The service-connected disabilities are rated under Diagnostic 
Code 8521, which addresses external popliteal nerve (common 
peroneal), and relates to the nerves around the feet.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  A 10 percent 
rating is assigned for mild incomplete paralysis; a 
20 percent rating is assigned for moderate incomplete 
paralysis; and a 30 percent rating is assigned for severe 
incomplete paralysis.  Id.  A 40 percent rating is assigned 
for "complete" paralysis, manifested by foot drop and 
slight drop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes. Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of initial evaluations in excess of 20 percent for 
peripheral neuropathy of the right and left lower 
extremities.  The evidence establishes that the peripheral 
neuropathy the veteran experiences in both lower extremities 
causes no more than moderate incomplete paralysis.  For 
example, a March 2002 electromyography/nerve conduction study 
shows that insertional activity was "normal" and that 
recruitment patterns were decreased and polyphasic over the 
right tibialis anterior and left medial gastrocnemius 
muscles.  An April 2002 VA examination report shows that deep 
tendon reflexes were 2+ in both lower extremities.  There 
were no pathologic reflexes noted, and strength was 5/5 in 
both lower extremities.  The examiner made a specific 
notation that there were no sensory deficits.  

In May 2003, a neurological examination showed no weakness, 
no sensory deficit, and no pathological reflexes.  Deep 
tendon reflexes were 0 in both lower extremities.  In October 
2004, a VA examiner stated that the veteran's peripheral 
neuropathy had worsened when compared to 2002 and it was 
considered "moderate in character."  The above-described 
evidence, particularly the October 2004 medical opinion, is 
evidence that the veteran's incomplete paralysis is not 
severe in degree.  

The veteran is competent to report his symptoms, and to the 
extent he stated his disabilities were worse than the initial 
10 percent evaluation contemplated, he was correct, and the 
RO granted him 20 percent evaluation.  However, to the extent 
that the veteran has implied he warrants higher evaluations, 
the medical findings do not support his assertions for the 
reasons stated above.  Again, a medical professional stated 
that the peripheral neuropathy of the lower extremities was 
moderate in degree.  For the above reasons, the Board find 
that the preponderance of the evidence is against the 
veteran's claim that he warrants initial evaluations in 
excess of 20 percent.  Therefore, the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to 
increased evaluations, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


